FILED
                             NOT FOR PUBLICATION                            MAR 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MOHAMED KAMARA,                                  No. 10-72403

               Petitioner,                       Agency No. A097-113-011

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Mohamed Kamara, a native and citizen of Sierra Leone, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an Immigration Judge’s (“IJ”) decision denying his applications for asylum

and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review the agency’s factual findings for substantial evidence. See Hanna v.

Keisler, 506 F.3d 933, 937 (9th Cir. 2007). We deny in part and grant in part the

petition for review, and we remand.

      Substantial evidence supports the agency’s determination that the

government rebutted the presumption that Kamara has a well-founded fear of

persecution if he is returned to Sierra Leone. See Sowe v. Mukasey, 538 F.3d 1281,

1285-87 (9th Cir. 2008) (evidence of fundamental changes in Sierra Leone

rebutted the presumption of a well-founded fear of future persecution).

      Substantial evidence also supports the agency’s determination that Kamara

failed to establish eligibility for humanitarian asylum under 8 C.F.R.

§ 1208.13(b)(iii)(A) based on the severity of past persecution. See Vongsakdy v.

INS, 171 F.3d 1203, 1205 (9th Cir. 1999) (humanitarian relief based on severity of

past harm is reserved for cases of “atrocious” persecution). However, substantial

evidence does not support the agency’s finding that Kamara failed to establish

“that there is a reasonable possibility that [he] . . . may suffer other serious harm

upon removal” to Sierra Leone. See 8 C.F.R. § 1208.13(b)(iii)(B). We remand to

the BIA to consider whether to grant Kamara humanitarian relief as a matter of

discretion.




                                            2                                     10-72403
        Finally, since the government rebutted the well-founded fear of future

persecution, Kamara’s withholding of removal claim fails. See Sowe, 538 F.3d at

1288.

        Each party shall bear its own costs for this petition for review.

        PETITION FOR REVIEW GRANTED in part; DENIED in part; and

REMANDED.




                                            3                                    10-72403